Citation Nr: 1453282	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to benefits in excess of those afforded to a helpless child of the Veteran.


WITNESSES AT HEARING ON APPEAL

The appellant and her brother


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  He died in September 1970.  The appellant is the adult daughter of the Veteran.  She has been determined to be a child for VA purposes based on her permanent incapacity for self-support since the age of eighteen.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which awarded the appellant death pension at the highest rate legally available for a helpless child of a Veteran.  

In October 2012, the Board remanded the matter to allow the appellant the opportunity to appear at a Board hearing in connection with her appeal.  In March 2014, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in her Virtual VA and VBMS folders.  Although the records in these files are largely duplicative of evidence contained in the paper claims file, there are some additional records which the appellant has submitted since the RO last reviewed this matter in the April 2012 Statement of the Case.  These additional records include billing statements related to the appellant's living and medical expenses.  As set forth in the decision below, however, the appellant's claim has been denied as a matter of law.  Given the basis for the Board's decision, these additional records are not relevant to the question at issue in this appeal and no additional action is necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The Board notes that the appellant was originally represented in this appeal by Larry Stokes, Agent.  At her March 2014 Board hearing, however, the appellant indicated that she wished to revoke the power of attorney in favor of Mr. Stokes and proceed in her appeal on a pro se basis.  

The Board observes that, at her March 2014 hearing, the appellant testified that she was in receipt of Social Security benefits in the amount of $725 monthly.  This matter is referred to the RO for appropriate action.  


FINDING OF FACT

The appellant is in receipt of the maximum rate of pension available for a child of a deceased Veteran.  


CONCLUSION OF LAW

There is no legal basis to provide the appellant with benefits in excess of those afforded to a helpless child of the Veteran.  38 U.S.C.A. §§ 1541(a), 1542 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.356 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant.  As set forth below, the pertinent facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).


Factual background

The relevant facts in this case are not in dispute.

In an August 2003 rating decision, the RO determined that the appellant had been permanently incapable of self-support by reason of a physical or mental defect at the age of eighteen, rendering her basically eligible for VA death pension benefits as an adult helpless child of the Veteran, effective May 3, 1999.  In February 2004, however, the RO advised the appellant that she was not entitled to payment of death pension benefits because her countable income exceeded the maximum annual pension rate for a helpless child.  

The appellant appealed the RO's determination.  Before the matter was certified to the Board, in November 2005 determination, the RO awarded death pension benefits at the maximum rate for a helpless child, effective May 3, 1999.  The appellant's death pension was thereafter terminated effective February 1, 2007, based on her receipt of income from Social Security well in excess of the maximum annual pension rate (then $1,866) for a child of a deceased Veteran.  (The record shows that the appellant had actually been in receipt Social Security benefits since December 2002, but because the RO had erroneously failed to count that income at the time of the November 2005 award action, the overpayment of pension benefits was due to sole administrative error on the part of VA and, thus, void ab initio.  See November 2006 Administrative Decision).   

In a March 2011 decision, the Board granted an earlier effective date of February 18, 1993, for the award of basic eligibility for VA death pension benefits as an adult helpless child of the Veteran.  The Board remanded the issue of whether the appellant's countable income was excessive for purposes of receipt of death pension benefits for the period from February 18, 1993, to May 3, 1999, and from February 1, 2007, to the RO for additional evidentiary development.  

In a November 2011 letter, the RO advised the appellant that she had been awarded the maximum rate of death pension for a helpless child of a Veteran from February 18, 1993.  She was again advised that her pension had been terminated due to excessive income effective April 1, 2007, but had been reinstated effective February 1, 2009, based on new income information.  The RO advised the appellant that its action constituted a full grant of the benefits sought on appeal.  

The appellant has not challenged the RO's determination in this regard.  Rather, in this appeal, she now argues that she is entitled to additional compensation and/or a higher rate of pension because she has insufficient income and requires the support of a caregiver.  She also argues that she has significant out-of-pocket medical expenses and that she should be entitled to VA reimbursement of her medical expenses.  

In support of her claim, the appellant has submitted multiple pieces of evidence, including copies of her utility bills and expense reports from a caregiver.  Additionally, at her March 2014 hearing, the appellant and her brother provided testimony regarding the nature of her medical disability and indicated that she regularly incurred significant medical expenses as a result of her disability, including having to pay a home health attendant.  She argued that the amount of money she received from VA was barely enough to pay her rent.  She also argued that it was unfair that, although she had been suffering from her condition all her life, she had only been compensated from 1993.  She also argued that VA should pay for her medical expenses.  


Applicable Law

In general, a child of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.24.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2014).

Payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2014).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2014).

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.262 (2014).  

The term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support through her own efforts by reason of physical or mental defect.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356 (2014).  

The maximum annual rate for death pension payable to a child with no personal custodian shall be at the rate specified in 38 U.S.C. 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2014).  


Analysis

As set forth above, the appellant is currently in receipt of the maximum rate of death pension legally payable for a child of a Veteran.  The Board has carefully considered the appellant's contentions regarding her significant medical expenses.  Although medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR) can be used to offset countable income for pension purposes, the appellant's current rate of pension is based on no income from any source.  Again, she is already in receipt of death pension at the maximum annual rate legally available for a child of a Veteran and consideration of unreimbursed medical expenses can therefore not increase that rate.  Further, the Board notes that there is currently no legal provision which would allow for payment of medical expenses for a helpless adult child of a veteran under the circumstances of this case.  

The Board has also considered the appellant's contentions to the effect that she should be entitled to a higher rate of pension because she requires assistance from a home health care provider.  Although the law provides for a higher rate of pension for veterans and their surviving spouses who require the regular aid and attendance of another person or are housebound, there is no such provision in the applicable statutes and regulations providing such an increased rate of pension based on the need for aid and attendance or housebound status for the adult helpless child of a veteran.  

The Board has also carefully considered the appellant's contentions to the effect that she is entitled to a higher rate of pension, as the amount of money she currently receives from VA is insufficient to provide for her needs.  As noted, however, the maximum annual rates for death pension payable to an adult helpless child of a veteran are clearly specified in the law as passed by Congress.  The Board is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  

The Board has also considered the appellant's contentions to the effect that it is unfair that, although she has been suffering from her disability all her life, she has only received payments from VA since 1993.  As the undersigned explained during the March 2014 Board hearing, however, the matter of the effective date assigned for the award of the appellant's basic eligibility for VA death pension benefits was previously considered by the Board in its unappealed March 2011 decision.  Absent clear and unmistakable error, which has neither been shown or alleged, the effective date issue may not be revisited.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed decision).

Finally, the Board has considered the appellant's contentions to the effect that she is entitled to additional compensation as her disability was caused by her father's exposure to environmental hazards during World War II.  The Board has considered the provisions of 38 U.S.C.A. §§ 1805 and 1815, statutes which provide monetary benefits for children of Vietnam veterans and veterans with certain service in Korea who were born with covered birth defects associated with herbicide exposure.  In this case, however, the appellant's father served during the World War II era; he did not serve in Vietnam or Korea.  Under these circumstances, the statutes are inapplicable, and there is no other basis in the law to provide for payments to the appellant for a birth defect allegedly caused by exposure of the parent to an environmental hazard during active duty.  See e.g. Jones v. Principi, 16 Vet. App. 219 (2002); Martin v. Brown, 8 Vet. App. 138 (1995) (per curium).  

In summary, the appellant is currently in receipt of the maximum rate of death pension available to the child of a Veteran.  As there is no legal authority that would permit the Board to grant the benefit the appellant seeks on appeal, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to benefits in excess of those afforded to a helpless child of the Veteran is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


